EXHIBIT 10(f)

AGREEMENT TO PURCHASE STOCK

AGREEMENT made this first day of June, 1988, between FRISCH WEST CHESTER, INC.,
an Ohio corporation (hereinafter called the “Corporation”), KAREN F. MAIER,
LINDA L. MAIER, SCOTT C. MAIER, DIANE M. MAIER, PAULA G. MAIER, and LISA M.
DAYTON (hereinafter called the “Shareholders”), and FRISCH’S RESTAURANTS, INC.,
an Ohio corporation (hereinafter called “Frisch”).

WHEREAS, the Shareholders are the holders of all the issued and outstanding
shares of the Corporation (the “Shares”). The term “Shares” shall also include
Voting Trust Certificates, which evidence beneficial ownership of Shares.

WHEREAS, the Shareholders desire to promote their mutual interests and the
interest of the Corporation by imposing certain restrictions and obligations on
themselves, the Corporation, and the Shares.

IT IS THEREFORE AGREED:

 

  1. Restrictions on Shares. None of the Shares of any Shareholder nor any
right, title, or interest therein whether now owned or hereafter acquired, shall
be sold, assigned, transferred by gift, bequest or otherwise pledged, or
otherwise disposed of or encumbered (hereinafter referred to as sold), except as
permitted by the provisions of Paragraphs 2 and 3 of this Agreement. Any other
disposition or encumbrance of Shares shall be void.

 

  2. Restrictions on Sale. No Shareholder (“Selling Shareholder”) shall sell,
assign, transfer, pledge or otherwise dispose of or encumber any of the Shares
or any right, title or interest therein except by offering such Shares to the
Corporation. An offer shall be made as set forth in Paragraphs 4, 5, and 6,
hereof (“the Offer”). The Corporation shall be obligated to purchase any Shares
which are offered to it for sale.

 

1



--------------------------------------------------------------------------------

  3. Purchase of Shares on Death. Upon the death of a Shareholder, the
representative of the deceased Shareholder’s estate shall offer such Shares to
the Corporation upon the terms and price set forth in Paragraphs 4, 5, and 6
hereof. The Corporation shall be obligated to purchase all Shares that have been
offered to it for sale.

 

  4. Notice of Offer and Acceptance. The Offer set forth in Paragraph 2 or 3
shall be made in writing and delivered to the Corporation. The Offer shall state
the number of Shares offered for sale and the price and terms of the proposed
sale as described in this Paragraph 4 and Paragraphs 5 and 6.

 

  5. Closing and Payment of Purchase Price.

 

  a. The Closing of the sale of Shares shall talke place within 30 days of the
delivery of the Offer. In the event of a sale of Shares from a deceased
Shareholder, the Closing shall take place within 30 days of the appointment of
personal representative but in no event more than 90 days from the date of
death.

 

  b. At the Closing, the Selling Shareholder shall deliver to the Corporation
the Share certificates for such Shares, or, if the Selling Shareholder’s Shares
are held by a voting trust, he or she shall do all things necessary to cause
delivery to the Corporation of Share certificates for such Shares, duly
endorsed, accompanied by all documents necessary to effect a transfer, and the
Selling Shareholder’s representation that he owns such Shares or has beneficial
interest in such Shares free, clear and unencumbered, with full power to
transfer them. Simultaneous with such transfer, the Corporation shall deliver to
the Selling Shareholder its promissory note for the said purchase price for the
Shares purchased by it in accordance with the following terms:

 

  (i) The full Purchase Price as determined in accordance with Paragraph 6
hereof shall be evidenced by the Corporation’s

 

2



--------------------------------------------------------------------------------

promissory note which shall be amortized by quarterly payments commencing with
the next normal distribution to shareholders after the closing. Each payment
shall be an amount equal to: the Corporation’s estimated earnings for such
quarter (computed without reduction for any interest expense paid or accrued on
account of promissory notes arising out of the purchase of Shares by the
Corporation); multiplied by a fraction of a/b where “a” is the number of Shares
and “b” is the sum of the number of Shares issued and outstanding plus the
number of Shares purchased by the Corporation for which promissory notes are
still outstanding. The final payment on said promissory note shall be an amount
equal to the balance then due. In no event shall the payment of the promissory
note for any year be less than the interest due and payable on such note.
Interest on the unpaid principal amount shall be paid at the minimum monthly
treasury rate as set forth in Internal Revenue Code Sections 1272-1274 and any
successor provisions thereunder.

The amount of cash distributed to the remaining shareholders of the Corporation
during any quarter in which one or more promissory notes are outstanding shall
not exceed the estimated earnings for such quarter, reduced by the principal and
interest payments made for the quarter in payment of the promissory notes.

 

  (ii) The principal may be prepaid in whole or in part at any time, without
penalty.

 

  (iii) The note will be unsecured.

 

3



--------------------------------------------------------------------------------

  6. Determination of Purchase Price. The Purchase Price for each Share shall be
its book value if sold during the first three years after incorporation, and,
thereafter, the greater of either its book value or twice the average earnings
per share over the previous three years, limited, however, to an amount equal to
$100,000 less the amount of any outstanding debt owed by the Corporation to the
Selling Shareholder. The Purchase Price shall be determined by the Corporation’s
accountant and such determination shall be final and binding on the Corporation
and the Selling Shareholder.

 

  7. Sale of Stock During Lifetime of Sole Remaining Shareholder. When only one
of the Shareholders remains as a Shareholder (“Remaining Shareholder”) of the
Corporation, he may sell any or all of his shares to Frisch or a successor to
Frisch (but to no one else) and in such case Frisch shall buy the Shares offered
by the Remaining Shareholder for cash at the price set forth in Paragraph 6
hereof. If Frisch or a successor to Frisch is not in existence when the
Remaining Shareholder wishes to sell Shares, these restrictions shall terminate
and the Remaining Shareholder may sell, transfer or assign his Shares to any
other person.

 

  8. Sale of Stock at Death of Remaining Shareholder. Upon the death of the
Remaining Shareholder, the representative of the deceased Remaining
Shareholder’s estate shall sell all of his Shares to Frisch or a successor to
Frisch and Frisch shall buy all the Shares for cash at the price set forth in
Paragraph 6 hereof. If Frisch or a successor to Frisch is not in existence at
the time of the death of the Remaining Shareholder these restrictions shall
terminate and the representative of the deceased Remaining Shareholder’s estate
may sell, transfer or assign his Shares to any other person.

 

  9. Endorsement on Stock Certificates. Upon the execution of this Agreement,
the certificates for Shares subject hereto shall be surrendered to the
Corporation and endorsed as follows:

 

4



--------------------------------------------------------------------------------

“The shares represented by this certificate are subject to, and are transferable
only on compliance with an Agreement dated June 1, 1988, among the Corporation
and its Shareholders a copy of which is on file with the office of the Secretary
of the Corporation. A Shareholder may obtain a copy of the Agreement from the
Corporation.”

After endorsement, the certificates shall be returned to the Shareholders, who
shall, subject to the terms of this Agreement, be entitled to exercise all
rights of ownership of such Shares. All Shares of the Corporation hereafter
issued to any of the Shareholders shall bear the same endorsement.

 

  10. Term of Agreement. The term of this Agreement shall commence on the date
hereof and shall continue until such time, if ever, as the Shareholders who
continue to be Shareholders of the Corporation, the Corporation and Frisch, by
unanimous consent, agree, in writing, to modify and terminate this Agreement.

 

  11. Specific Performance. The parties hereto agree that it is impossible to
measure in money the damages which will accrue to a party hereto by a failure to
perform any of the obligations under this Agreement. Therefore, if any party
hereto shall have an action or proceeding instituted against him or it in
connection with this Agreement, he or it hereby waives the claim or defense
therein that the party bringing such action has an adequate remedy at law and
such person shall not urge in any action or proceeding the claim or defense that
in any such action or procedure the claim or defense that such remedy at law
exists.

 

  12. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

5



--------------------------------------------------------------------------------

  13. Governing Law; Jurisdiction. The parties hereto agree that it is their
intention and covenant that this Agreement shall be governed by laws of the
State of Ohio. The Corporation, all Shareholders, and Frisch agree that any
action brought by any Shareholder, Corporation or Frisch in connection with this
Agreement and/or otherwise related to the Corporation shall be brought in the
courts of Hamilton County, Ohio and in no other court or place, and each of the
undersigned consents to the jurisdiction of the courts of Hamilton County, Ohio.

 

  14. Benefit. This Agreement shall be binding upon and shall operate for the
benefit of the Corporation, Frisch, the Shareholders and their respective heirs,
successors, assigns and personal representatives and upon any transferee who has
received any Shares in accordance with the provisions of this Agreement, and the
heirs, successors, assigns and personal representatives of such transferee, and
shall be binding upon any transferee and the heirs, successors, assigns and
personal representatives of such person.

 

  15. Necessary Documents. If under the terms of this Agreement the Shares of
any Shareholder are redeemed by the Corporation or Frisch, such Shareholder, or
the legal representative of such Shareholder, shall execute and deliver all
necessary documents and take all other necessary actions that may be reasonably
required for accomplishing a complete transfer of such Shares free, clear and
unencumbered. In order to expedite such transfer, the Shareholders hereby
appoint Jack C. Maier or such successor as the Board of Directors of Frisch’s
Restaurants, Inc. may appoint, as attorney-in-fact with authorization to execute
all requisite documents.

IN WITNESS WHEREOF, the parties have signed this agreement on the 1 day of June,
1988.

 

6



--------------------------------------------------------------------------------

FRISCH WEST CHESTER, INC. By:  

/s/ Jack C. Maier

  Jack C. Maier, President  

/s/ Karen F. Maier

  Karen F. Maier, Shareholder  

/s/ Linda L. Maier

  Linda L. Maier, Shareholder  

/s/ Scott C. Maier

  Scott C. Maier, Shareholder  

/s/ Diane M. Maier

  Diane M. Maier, Shareholder  

/s/ Paula G. Maier

  Paula G. Maier, Shareholder  

/s/ Lisa M. Dayton

  Lisa M. Dayton, Shareholder   FRISCH’S RESTAURANTS, INC. By:  

/s/ Jack C. Maier

  Jack C. Maier, President

 

7